FILED
                            NOT FOR PUBLICATION                              JUN 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50353

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02646-L

 v.
                                                 MEMORANDUM*
IRVIN ALEJANDRO TORRES
GUZMAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                             Submitted June 22, 2015 **

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Irvin Alejandro Torres Guzman appeals from the district court’s judgment

and challenges the 60-month sentence imposed following his guilty-plea

convictions for importation of methamphetamine and heroin, in violation of 21


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Torres Guzman contends that the district court erred by denying his request

for a minor role adjustment under U.S.S.G. § 3B1.2(b) and by misinterpreting the

Guidelines. We review the district court’s interpretation of the Guidelines de novo,

and its factual determination that a defendant is not a minor participant for clear

error. See United States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014), cert.

denied, 135 S. Ct. 1467 (2015).

      The district court did not clearly err by finding that Torres Guzman did not

play a minor role in the offense, especially in light of the amount of drugs involved

and the nature and extent of Torres Guzman’s involvement with the drug

trafficking organization. See id., 760 F.3d at 1069. Furthermore, contrary to

Torres Guzman’s contention, the district court did not misinterpret the Guidelines.

      AFFIRMED.




                                           2                                    14-50353